Title: From George Washington to Major General Arthur St. Clair, 2 February 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dr Sir
            Hd Qrrs [Morristown] Feby 2d 17⟨80⟩
          
          I have received Your 2d Letter of this date. As I wrote You this forenoon I leave the Enterprize in view entirely with You—and the execution to be attempted or not as You may judge proper from a full consideration of all circumstances—the intelligence you have received—and the characters of the persons who gave it. If it should appear to You that there is a strong probability of it’s succeeding the experiment can be made, if not—it may be best not to undertake it.
          The Dragoon has Two or Three bundles of prepard combustible⟨s⟩ in charge and some port fires. I am Dr Sir Yr Most Obedt sert
          
            Go: Washington
          
        